Title: To Thomas Jefferson from Lewis Littlepage, 12 September 1786
From: Littlepage, Lewis
To: Jefferson, Thomas



Sir
Warsaw. 12th. September. 1786.

Your silence upon the subject of the sum due from me to your Excellency upon the account of the State of Virginia, leaves too much room to apprehend some unforeseen embarrassment in the repayment of it to Mr. Henry. In consequence I have inclosed a bill of exchange to that amount to the Marquis de La Fayette, who will take up my bill in your Excellency’s hands. I must at the same time intreat you, Sir, to accept an interest of six per cent upon the original sum, for the six months during which you have been deprived of it.
Should you hereafter receive assurances of it’s having been settled in Virginia, you will be kind enough to return an equivalent of the sum to the Marquis, to be remitted to me.
With the highest sense of my obligation to you Sir, and the most profound respect, I have the honor to be Your Excellency’s most obedient and most humble Servant,

Lewis Littlepage

